Exhibit Press Release FOR IMMEDIATE RELEASE LABOPHARM ANNOUNCES UNDERWRITERS EXERCISE OF OVER-ALLOTMENT OPTION FOR RECENT PUBLIC OFFERING LAVAL, Québec and PRINCETON, NJ (February 19, 2010)  Labopharm Inc. (TSX: DDS; NASDAQ: DDSS) today announced that the underwriters for the recently announced public offering of newly issued units have exercised in full their over-allotment option to purchase an additional 1,764,706 units. The 1,764,706 additional units are being sold at the public offering price of US$1.70 per unit and will bring the total number of units issued under the public offering to 13,529,412 units. The full exercise of the over-allotment brings net proceeds from the offering to approximately US$20.9 million, after deducting underwriting discounts and commissions, and estimated offering expenses. Each unit in the offering is comprised of one of the Company's common shares and a warrant to purchase 0.5 of a common share. Each whole warrant entitles the holder to acquire one common share of the Company upon payment of US$2.30 per share, exercisable at any time during the period beginning six months after the date of issuance and ending three years following the date of issuance. Deutsche Bank Securities acted as the sole book-running manager and Canaccord Adams, Dundee Capital Markets and Versant Partners acted as co-managers for this offering. Copies of the final prospectus supplement and accompanying prospectus relating to this offering, when available, may be obtained by contacting Deutsche Bank Securities Inc., Attention: Prospectus Department,
